Citation Nr: 1326389	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  07-31 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from April 1951 to April 1953 and from June 1953 to February 1954.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Columbia, South Carolina, and Winston-Salem, North Carolina. 

A hearing was held in May 2010 in Winston-Salem, North Carolina, before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file. 

The Board previously considered the appeal in July 2010, December 2011, and December 2012.  In July 2010, the Board issued a decision reopening the claims for service connection for a cardiovascular disorder, a low back disorder, a bilateral knee disorder, a bilateral foot disorder, and a bilateral ankle disorder.  The Board also remanded the underlying merits of those claims, as well as the other claims currently on appeal, for further development.  The December 2011 Board decision reopened the claim for service connection for hypertension and remanded the underlying merits of that claim, as well as the other claims on appeal.  The December 2011 Board decision also granted service connection for coronary artery disease.  As such, that issue is no longer on appeal.  In December 2012, the Board denied the claims of entitlement to service connection for a low back disorder, a bilateral knee disorder, a bilateral wrist disorder, and diabetes mellitus. Therefore, those claims are no longer before the Board.  The Board also remanded the claims listed above.  The case has since been returned for appellate review.

A review of the record reflects that several VA outpatient treatment records were uploaded to the Virtual VA file in September 2012, January 2013, and May 2013.  All evidence was reviewed by the RO prior to the June 2013 supplemental statement of the case and has been considered by the Board prior to this decision.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral foot disorder, a bilateral leg disorder, a bilateral hip disorder, and a bilateral ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not been shown to currently have hypertension that manifested in service or within one year thereafter or that is causally or etiologically related to his military service or to a service-connected disorder.


CONCLUSION OF LAW

Hypertension was not incurred in active service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) includes notice that a disability rating and an effective date for the award of benefits will be assigned if the claim is granted. 

In cases, such as the present case, where the claimant's service records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2005, April 2006, October 2006, April 2008, June 2008, July 2010, August 2010, July 2011, December 2012, and January 2013 that fully addressed all notice elements.  The claims were readjudicated in a June 2013 supplemental statement of the case.  Accordingly, the duty to notify has been met.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO obtained service treatment records, VA outpatient treatment records, and reports of VA examinations.  The Veteran also submitted private medical records and lay statements in support of his claim, and he presented testimony at a Board hearing.  The RO previously sought to obtain alternate source documents in June 2000.  Some of the Veteran's service treatment records have been obtained and associated with the claims file.  The RO has done everything reasonably possible to locate the service treatment records and otherwise associate alternate source documents with the claims files upon learning the service treatment records were unavailable.  As such, the RO has satisfied the heightened duties of Dixon v. Derwinski, 3 Vet. App. 261 (1992). 

Additionally, the Veteran was afforded several VA examinations in connection with his claims.  The Board finds that the February 2012 VA examination and the May 2013 addendum opinion are adequate because the examiners considered the Veteran's subjective history and complaints and provided opinions supported by rationales that address all alleged theories of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).

The Board notes a recent request for VA outpatient treatment records in the early 1950s returned with a response that the Veteran was not seen at the facility until 1963.  The record does not contain VA outpatient treatment records from the 1960s; however, a remand to request these records is not necessary as such a request would be futile.  Specifically, in August 2000, the RO requested VA outpatient treatments records from "1953 until present."  The response indicated there were no records for the dates requested.  A follow-up request was made, and a response noted that the Veteran treated from November 8, 1963, until November 23, 1963, and suggests there was also some form of VA treatment in November 1966, as well as in July 1970 and August 1970.  Significantly, the response again noted that the facility had no records for the dates requested.  Furthermore, during the May 2010 Board hearing, the Veteran testified that he was treated briefly at VA in the 1950s, but found it such a hassle that he did not again seek treatment at VA until the 1990s.  As the records have previously been requested and were not obtained, a remand solely to request these records would only result in further delay of adjudication of the claim and would not benefit the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

While the Veteran has reported that he is in receipt of benefits from the Social Security Administration (SSA), the RO contacted SSA and was informed in August 2010 that the Veteran's records had been destroyed.  In June 2011, the Veteran was informed that his SSA records were not obtainable and was asked to submit them if they were in his possession.  The Veteran did not respond, and in June 2011, the RO made a formal finding that these records were unavailable.  Given that they have been destroyed and that the Veteran was informed and asked to submit any records he had, the Board finds that any further attempts to obtain them would be futile, and the duty to assist has been met in this regard.  38 C.F.R. § 3.159(c)(1).

The Veteran and his representative have not identified any other outstanding, available evidence that has yet to be obtained.  

It is also noted that the Veteran testified before the Board at a hearing at the RO in May 2010.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked about the onset and progression of the Veteran's claimed disorder.   The Veteran was also questioned regarding whether there was any possible outstanding evidence relevant to his claims.  Therefore, the requirements of 38 C.F.R. § 3.103(c)(2) were met.  The Veteran and his representative have not contended otherwise.

Regarding the claim decided herein, the Board finds that the RO has complied with the Board's remand directives.  Specifically, the RO attempted to obtain the Veteran's SSA records as previously discussed.  The RO also sent the Veteran a notice letter in December 2011 that explained how to substantiate his claim, to include on secondary basis, and asked the Veteran to submit a release for VA to request private treatment records or, otherwise, submit them himself.  In addition, the RO secured outstanding treatment records from the VA facilities in Durham and Fayetteville.  The Veteran was also afforded a VA examination in February 2012, and a May 2013 addendum was obtained that addressed whether hypertension was related to the Veteran's military service or secondary to a service-connected disability.  As such, the RO has complied with all directives relative to this issue, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the Board finds that all necessary development has been accomplished and no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




II.  Law and Analysis

As an initial matter, the Board notes that this is a case where some of the Veteran's service treatment records are presumed to have been destroyed in the 1973 fire at the National Personnel Records Center in St. Louis.  In such a case, there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

At the outset, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease including hypertension is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service- connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448.  Service connection cannot be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 38 C.F.R. § 3.310; 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for hypertension.

The term "hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm. Hg systolic and from 90 mm. Hg diastolic. See Dorland's Illustrated Medical Dictionary 635 (26th ed. 1985).   Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, Code 7101, Note 1 (2012).

The Veteran's April 1951 entrance examination report shows that his vascular system was normal, and his blood pressure was recorded as 120/60.

An October 1952 service treatment record shows that the Veteran had myositis of the chest.

The June 1953 enlistment record shows that examination of the Veteran's vascular system was normal, and his blood pressure was documented as being136/74.

The Veteran's April 1953 separation examination report shows that his vascular system was normal, and his blood pressure was 124/64.  At that time, the Veteran also denied having any history of high or low blood pressure.

The Veteran's February 1954 separation examination report shows that his vascular system was once again normal, and his blood pressure was 120/60.  The Veteran once again denied having a history of high or low blood pressure.

A May 1981 private record documenting treatment for chest pain shows that there was no history of hypertension.

A November 1982 private treatment record addressing complaints of chest pain also shows that the Veteran denied a history of hypertension.

A July 1990 private outpatient record contains an assessment of probable recent mild hypertension.  Blood pressure readings at that time were 132/86, 128/84, and 128/82.

An October 1993 private record indicates that the Veteran had apparently been treated for some systemic hypertension in the past, but was unaware of having that history.

A November 1993 private medical record shows an assessment of hypertension.

In a March 2008 written statement, the Veteran asserted that he developed hypertension due to the stress of his job while on active duty.  He stated that he was diagnosed as having hypertension while in service.  In particular, he indicated that his blood pressure was recorded as 140/90 during service, which led to him being placed on medication.  He also stated that he was currently taking medication for his hypertension.  

In May 2010, the Veteran testified before the undersigned Veterans Law Judge.  He believed that he had high blood pressure when he got out of service.  He felt like he had it around the time of his separation.

In May 2011, the Veteran was provided a VA examination.  He was uncertain of the timeframe and reported having high blood pressure in the late 1950s or 1960s with no medications made available.  The Veteran also reported being given medications related to high blood pressure in the early 1970s or 1980s. 

In February 2012, the Veteran was afforded another VA examination during which it was noted that the Veteran was first diagnosed with hypertension in March 2000.  The Veteran told the examiner that he went to his VA doctor in early 2000 and was told his blood pressure was high at which time he was evaluated and started on medications for hypertension.  The examiner noted that there were no entries in the Veteran's service records for any type of hypertension and that he was not seen for hypertension until sometime in the 1980s or 1990s.  It was noted that he has been on medication since that time.  The examiner opined that the Veteran's hypertension was less likely than not caused by or a result of his service.  The examiner rationalized that the Veteran was only 19 to 21 years old when he was in service and that there were no entries of any kind regarding hypertension.  The Veteran had also stated that he was seen and diagnosed with hypertension in the 1980s, and he was first seen at VA with a diagnosis in March 2000.  As such, the examiner concluded that there was no evidence of chronicity for hypertension in the service records, and there is no continuity of care for hypertension in the years proximal to service.

In a February 2013 addendum to the February 2012 VA examination, the examiner indicated that he could not answer the question of whether the Veteran's coronary artery disease being the cause of or aggravating his hypertension because he could not figure out how service connection for coronary artery disease was established in the first place.

In a May 2013 addendum, a VA examiner opined that, while coronary artery disease can be caused by hypertension, the predominance of peer reviewed literature did not support hypertension being caused by coronary artery disease.  There was also no identified, plausible physiological theory to support the contention.  Therefore, it was less likely than not that the Veteran's service-connected coronary artery disease caused or aggravated his hypertension.

In regard to the Veteran's claim of hypertension beginning in service, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  There is nothing in the service treatment records suggestive of hypertension, and the Veteran's blood pressure was normal upon separation.  Therefore, chronicity is not established in service.  There is also no medical evidence showing that the Veteran had hypertension within one year of his military service.

The Board acknowledges the Veteran's contentions regarding when his hypertension began.  The Veteran is certainly competent to report as to the observable symptoms he experiences, as well as when a medical provider provided a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is also competent to report what he may have been told regarding the onset of hypertension.

The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state that he had high blood pressure in service, was told that he had hypertension at that time, and was given medication therein.  However, his allegations are inconsistent with the contemporaneous record.  As previously noted, the Veteran had normal blood pressure readings at the time of his separation from service.  In fact, he specifically denied having a medical history of high blood pressure at that time.  As such, there is actually affirmative evidence showing that he did not have hypertension at the time of his separation from service.

In addition, the Veteran has made inconsistent statements regarding the onset of his hypertension.  A November 1982 private record shows that the Veteran denied having any history of hypertension.  An October 1993 private treatment report also indicates that the Veteran had apparently received treatment, but that he had been unaware of that treatment.  However, in March 2008, he indicated that he was diagnosed as having hypertension during service after a blood pressure reading of 140/90 and was given medication.  The Veteran also stated in May 2010 that he believed that his hypertension began around the time of his separation.  On the other hand, in May 2011, the Veteran alleged that his hypertension began in the late 1950s or 1960, but that he did not receive medication until the 1970s or 1980s.  During his February 2012 VA examination, the Veteran stated that he was not seen for hypertension until the 1980s.  Thus, the Veteran's stated history of onset, diagnosis, and medical treatment with regard to hypertension is vastly inconsistent, and therefore, unreliable.  Accordingly, the Board finds that the Veteran's reported history regarding the onset of his hypertension to be not credible.

For the foregoing reasons, the weight of the competent and credible evidence shows that hypertension was not diagnosed during service or within one year thereafter.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role. See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In addition to the lack of evidence showing that hypertension manifested during active duty service or within close proximity thereto, the more probative evidence of record does not link a current diagnosis to the Veteran's military service.  In this regard, the Board finds that the opinion provided by the VA examiner in February 2012 is more probative than the Veteran's lay statements.  While lay persons can be competent to opine on the etiology of a disability in some instances, in this case, the reasoned opinion of a medical professional is afforded more probative weight than the Veteran's speculation that his hypertension manifested due to the stress of service.  The examiner reviewed the Veteran's reported history as well as the other evidence of record and provided a rationale for his opinion that the Veteran's hypertension was less likely than not caused by or a result of service.  Therefore, the Board also finds that hypertension has not been shown to be causally or etiologically to an event, disease, or injury in service.

As to the issue of whether the Veteran's hypertension is related to his service-connected coronary artery disease, the Board finds that the more probative evidence of record does not support this contention.  In particular, the Board once again concludes that the opinions provided by medical professionals in this case, who have specialized training and knowledge, are more probative than those of a lay person.  Here, the opinion provided by a medical professional in May 2013 is reasoned, supported by reference to peer reviewed literature, and based upon a review of the claims file.  While a veteran can sometimes be competent to provide an opinion, the conclusion provided by the VA examiner in May 2013 is more probative, based upon the examiner's expertise and reasoning.  Therefore, the Board finds that the weight of the competent, credible, and probative evidence shows that the Veteran does not have hypertension that was either caused or aggravated by his service-connected coronary artery disease.  Accordingly, service connection cannot be granted on a secondary basis.

There is no opinion of record supporting the claim other than the Veteran's own statements, which have been found to be not credible and less probative than a VA examiner's medical opinion.  Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension. 

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for hypertension is not warranted.



ORDER

Service connection for hypertension is denied.



REMAND

The Board finds that additional development is necessary prior to final adjudication of the claims remaining on appeal.

The Veteran was afforded a VA examination in April 2013 in connection with the claims for service connection for a bilateral foot disorder, a bilateral leg disorder, and a bilateral ankle disorder, and an addendum opinion was obtained in May 2013.  However, the Board finds that they did not fully address the Board's December 2012 remand directives.  Therefore, a remand is necessary to address these matters.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the opinions obtained did not address or reference the Veteran's documented complaints of tingling and numbness in his legs and feet, and whether, as was asserted by Dr. M, this was due to his exposure to cold weather in service.  The opinion stated that there was no evidence of cold weather injury and only noted that Dr. M's statement was reviewed.  The examiner did not offer further explanation or comment.  If the examiner found that the conclusion by Dr. M was incorrect, such should have been stated and explained.  With regard to the legs, the examiner only addressed the Veteran's knees, which is a disorder not on appeal at this time, and, as stated above, he did not address the complaints of numbness or tingling.

Regarding the claimed hip disorder, the Board finds that the examination report did comply with the remand directives.  However, the Veteran has contended that all of the arthritis in his legs is due, at least in part, to cold weather.  Because the case is being remanded for an opinion on that issue, the Board finds that the appeal regarding the hips should also be remanded.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)


1.  The RO/AMC should provide either the April 2013 or May 2013 VA examiner with the claims file, as well as access to the records in Virtual VA, and request an addendum opinion regarding the claimed bilateral foot, ankle, hip, and leg disorders.  If either examiner is unable to provide the requested opinion, then an opinion should be requested from another qualified provider.

After review of the record, the examiner should identify all current foot, ankle, hip, and leg disorders and indicate if there is a disorder manifested by tingling and numbness.

For each diagnosis, the examiner should state whether it is at least as likely as not that the disorder is related to any cold weather exposure in service.  In so doing, the examiner should discuss the opinion of Dr. F.M.   

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


